TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00422-CR


                                  Raymond Swan, Appellant

                                                v.

                                  The State of Texas, Appellee


              FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-17-200253, THE HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due November 12, 2019. On counsel’s

motions, the time for filing was extended to February 10, 2020. Appellant’s counsel has now

filed a fourth motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later March 10, 2020.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on February 28, 2020.



Before Justices Goodwin, Kelly, and Smith

Do Not Publish